 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6
                                         AT SEATTLE
 7
     ROBERT LUMPKIN,
 8                                 Plaintiff,              Case No. C17-1644 RAJ
 9          v.                                             ORDER GRANTING MOTION TO
                                                           STRIKE UNTIMELY JURY
10 YANES, et. al.,                                         DEMAND

11                                 Defendants.
12
            The Court GRANTS defendant’s motion, Dkt. 70, and STRIKES plaintiff’s untimely
13
     demand for a jury trial. Dkt. 68. Plaintiff filed a complaint and amendments to the complaint in
14
     December 2017. Plaintiff did not demand a jury until September 24, 2018, and has not responded
15
     to defendants’ motion.
16
            The Clerk shall provide a copy of this order to plaintiff.
17
            DATED this 12th day of October, 2018.
18

19                                                        A
                                                          BRIAN A. TSUCHIDA
20                                                        United States Magistrate Judge

21

22

23


     ORDER GRANTING MOTION TO STRIKE UNTIMELY JURY DEMAND - 1
